Citation Nr: 0110053	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-22 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on periods of active duty for training 
beginning in June 1948, and had active duty from November 
1950 to October 1952.

This matter came to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


REMAND

The veteran contends that his prostate cancer would have been 
detected at an earlier date had VA physicians conducted 
further testing in light of elevated prostate-specific 
antigen (PSA) levels.  Therefore, he maintains that he has 
additional disability as a result of VA treatment and 
requests compensation for such additional disability.

VA treatment records include a report of elevated PSA levels 
for PSA tests conducted for a period between January 1996 and 
February 1999.  An August 1999 chart entry noted that the 
veteran had been diagnosed by a private physician as having 
metastatic carcinoma of the prostate and he was being treated 
by that same physician.  

Private medical records associated with the claims folder 
reflect ongoing problems with the prostate, including 
findings of prostate nodules for a period from 1990 to 1995 
and recommendations regarding follow-up.  In 1991, Bruce H. 
Truesdale, M.D. diagnosed and treated the veteran for 
prostatism with bladder outlet.  The veteran was also treated 
for prostatitis in 1994.  In March 1999, Dr. Truesdale 
reported that two biopsies taken in 1998 were benign.  A PSA 
was drawn that day.  Dr. Truesdale felt that if in the event 
of an elevated PSA for the veteran's age at that time, a 
ultrasound and biopsy should be performed.  A biopsy was 
taken in April 1999, and the sample taken from the left apex 
of the prostate revealed adenocarcinoma.  

The recent enactment of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) introduces 
several fundamental changes into VA's adjudication process 
and significantly adds to and amends the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  As such, the Board finds that a remand is required 
for compliance with the notice and duty to assist provisions 
contained therein.  

In this regard, the Board notes that VA has an obligation to 
advise the claimant of the evidence necessary to complete the 
application.  See also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  In his initial claim, the veteran indicated that Dr. 
Truesdale told him that the prostate most likely became 
cancerous between January 1998 and August 1998-a time period 
during which the veteran was being treated by VA physicians.  
On remand, the veteran should be provided an opportunity to 
obtain a written opinion from Dr. Truesdale concerning 
whether it is at least as likely as not that his currently 
diagnosed prostate cancer was caused or aggravated by medical 
care provided by VA during 1998.  

The veteran filed his claim for compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) in July 
1999.  The statutory law governing this claim provides that, 
if a veteran suffers an injury or an aggravation of an injury 
as a result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151; see also 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(2000).  Under the provisions of 38 U.S.C.A. § 1151, for 
claims filed on or after October 1, 1997, benefits are 
precluded in the absence of evidence of VA carelessness, 
negligence, lack of proper skill, error in judgment, or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  
Thus, evidence of VA carelessness, negligence, lack of proper 
skill, error in judgment, or an unforeseen event is required 
for the veteran to prevail.

At the current time, the claims folder does not contain 
evidence that the veteran's prostate cancer would have been 
detected at an earlier date had VA physicians conducted 
further testing in light of elevated PSAs.  Moreover, there 
is no medical opinion of record which addresses this 
particular medical question.  Therefore, the evidence is 
insufficient to decide the issue of compensation with any 
certainty.  As the Board cannot exercise its own independent 
judgment on medical matters, further examinations are 
required, to include opinions based on review of the entire 
record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Therefore, a medical opinion should be obtained in light of 
the new law, and, as noted hereinabove, the RO should invite 
the veteran to submit objective evidence which addresses the 
medical questions related to his claim.  The RO should assist 
the veteran in obtaining such evidence, as appropriate.  

Based on the foregoing, this matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers, both VA and private, who 
treated him for complaints referable to 
prostate cancer.  These efforts should 
include obtaining records from Dr. 
Truesdale, and offering Dr. Truesdale an 
opportunity to provide a written 
rationale behind his opinion.  All 
additional records should be placed in 
the claims folder.  All attempts to 
secure this evidence must be documented 
in the claims folder by the RO.  If, 
after making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the appellant 
and (a) identify the specific records the 
RO is unable to obtain; (b) briefly 
explain the efforts that the RO made to 
obtain those records; and (c) describe 
any further action to be taken by the RO 
with respect to the claim.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000 continued and 
repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The veteran must 
then be given an opportunity to respond.

2.  If none of the requested development 
provides objective evidence that the 
veteran sustained additional disability 
as a result of the treatment of his 
prostate condition, the RO should 
specifically advise the veteran and his 
representative of the need to submit 
competent medical evidence to support his 
claim.  The RO should assist the veteran 
in obtaining such evidence, as 
appropriate.

3.  Thereafter, the veteran's claims 
folders should be referred to a VA 
urologist to determine whether it is at 
least as likely as not that the veteran 
incurred or aggravated prostate cancer as 
the result of VA medical care.  All 
pertinent symptomatology and findings 
should be reported in detail.  The claims 
file must be made available to and 
reviewed by the examiner prior to 
offering the requested opinion.  In 
particular, the examiner should offer an 
opinion as to whether VA treatment 
offered in light of elevated PSA levels 
recorded between 1996 and 1998 resulted 
in an increase in severity of the 
prostate cancer.  The examiner should 
address whether it is at least as likely 
as not that any additional disability was 
caused by carelessness, negligence, lack 
of proper skill, error in judgment or 
similar instance of fault on VA's part.  
A complete rationale must be provided for 
all opinions expressed. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full and all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.  

The RO should again review the veteran's claim.  If any 
benefit sought on appeal remains denied, the veteran and 
representative should be furnished a supplemental statement 
of the case.  The veteran and representative should then be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. E. LARKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


